

	

		II

		109th CONGRESS

		1st Session

		S. 1083

		IN THE SENATE OF THE UNITED STATES

		

			May 19, 2005

			Mr. Harkin introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To provide coverage under the Railway Labor

		  Act to employees of certain air and surface transportation

		  entities.

	

	

		1.Short titleThis Act may be cited as the

			 Express Carrier Employee Protection

			 Act.

		2.Amendment to the

			 Railway Labor ActSection 201

			 of the Railway Labor Act (45 U.S.C. 181) is amended—

			(1)by striking

			 All and inserting (a)

			 In

			 general—All;

			(2)by inserting

			 and every express carrier after common carrier by

			 air; and

			(3)by adding at the

			 end the following:

				

					(b)Express

				carriersThe employees of an express carrier shall be covered by

				this Act only if they are licensed airmen, licensed aircraft maintenance

				technicians, or licensed aircraft dispatchers, and only if they perform duties

				for the express carrier pursuant to the privileges of the appropriate license.

				All other employees of an express carrier shall be covered by the provisions of

				the National Labor Relations Act.

					(c)DefinitionIn

				this section, the term express carrier means any company (or

				companies affiliated through common control or ownership) that has an

				integrated network of air and surface transportation for the purpose of the

				express shipment of

				packages.

					.

			

